Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-4, drawn to a near-infrared absorbing article including a glass substrate, at least one light absorbing layer, a first compressive stress layer, a second compressive stress layer, having an average thickness of the glass substrate be 0.07 mm to 0.12 mm, having a three-point bending strength of the near-infrared absorbing article be 360 MPa or more, and including further specifics drawn to the thickness of the glass substrate, absorbing layer, and first and second compressive stress layers, classified in G02B 5/22.
II. Claim 5, drawn to a near-infrared absorbing article including a glass substrate, at least one light absorbing layer, a first compressive stress layer, a second compressive stress layer, having an average thickness of the glass substrate be 0.07 mm to 0.12 mm, having a three-point bending strength of the near-infrared absorbing article be 360 MPa or more, and including further specifics drawn to an adhesive layer between the glass substrate and the light absorbing layer, classified in G02B 5/226.
III. Claims 7-8, drawn a near-infrared absorbing article including a glass substrate, at least one light absorbing layer, a first compressive stress layer, a second compressive stress layer, having an average thickness of the glass substrate be 0.07 mm to 0.12 mm, having a three-point bending strength of the near-infrared absorbing and including further specifics drawn to a dielectric multilayer film, classified in G02B 5/281.
IV. Claim 10, drawn to a method for manufacturing a near-infrared absorbing article including forming a first compressive stress layer and a second compressive stress layer on a glass substrate by dipping the glass substrate in a solution of alkali metal ions and performing heat treatment, and then forming at least one light absorbing layer on the glass substrate/compressive stress layers, and including further specifics wherein the forming a first compressive stress layer and a second compressive stress layer comprises performing a heat treatment for 5 minutes to 70 minutes at a temperature in the range of 350 °C to 450 °C, classified in C03C 21/001.
V. Claims 11-12, drawn to a method for manufacturing a near-infrared absorbing article including forming a first compressive stress layer and a second compressive stress layer on a glass substrate by dipping the glass substrate in a solution of alkali metal ions and performing heat treatment, and then forming at least one light absorbing layer on the glass substrate/compressive stress layers, and including further specifics wherein the forming the light absorbing layer comprises applying a composition for forming the light absorbing layer comprising at least one light absorbing agent to the one or both surfaces of the glass substrate on which the first compressive stress layer and the second compressive stress layer are formed, and then performing a heat treatment, classified in C03C 23/007.
VI. Claims 13-14, drawn to a method for manufacturing a near-infrared absorbing article including forming a first compressive stress layer and a second and including further specifics drawn to forming an adhesive layer before forming the light absorbing layer, wherein the forming the adhesive layer comprises applying a resin composition to the one or both surfaces of the glass substrate on which the first compressive stress layer and the second compressive stress layer are formed, and then performing a heat treatment, classified in C03C 21/008.
VII. Claims 16-17, drawn to a method for manufacturing a near-infrared absorbing article including forming a first compressive stress layer and a second compressive stress layer on a glass substrate by dipping the glass substrate in a solution of alkali metal ions and performing heat treatment, and then forming at least one light absorbing layer on the glass substrate/compressive stress layers, and including further specifics drawn to forming a dielectric multilayer film on one surface or both surfaces of the near-infrared absorbing article for forming the selective wavelength reflecting layer, classified in C03C 17/34.

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. For example, the product of Group I requires specific thickness values which are not required by the products of Groups II or III; and the product of Group II requires an adhesive layer between the glass substrate and the light absorbing layer which is not required by the products of Groups I or III; and the product of Group III requires a dielectric multilayer film which is not required by the products of Groups I or II. Furthermore, the inventions as claimed do not overlap in scope (i.e. are mutually exclusive), and there is nothing of record to show them to be obvious variants.
Inventions IV-VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. For example, the process of Group IV requires a heat treatment time and temperature for the first and second compressive stress layers which is not required by the processes of Groups V, VI or VII; and the process of Group V requires applying the light absorbing layer and then performing a separate heat treatment with a heat treatment time which is not required by the processes of Groups IV, VI or VII; and the process of Group VI requires 
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally appear to have utility, and stand alone as claimed as there is nothing of record to show them to be obvious variants. 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Inventions IV-VII and I-III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case at least the process as claimed can be used to make another and materially different product. For example, the process of Groups IV-VII may be used to make a near-infrared absorbing product wherein does not have the same average thickness of the glass substrate or three-point bending strength as set forth in product Groups I-III. Additionally, the product(s) as .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 1 and 6 link inventions I-III, and claims 9 and 15 link inventions IV-VII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 6, or claims 9 and 15.  Upon the 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/29/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872